DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 15 is objected to because of the following formalities: Claim 15 recites “first electrode” which should read “a first electrode”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites “the second opening extends along the entire length of the second channel”.  However, the second channel lacks antecedent basis.  For the purposes of examination below, the second channel is considered to be the longitudinally extending channel.  Claim 32 inherits this deficiency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-9, 15-17, and 19-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kaplan et al (US 2006/0089691 A1, hereinafter “Kaplan”).
Regarding claim 1, Kaplan discloses an electrode assembly for an implantable medical electrical lead (par 0039, 0086), the assembly comprising: at least one core member formed from an insulating material (insulative helical reinforcement 102, pars 0086-0087), the at least one core member defining a central longitudinally extending lumen of the assembly (see figure 7; par 0087), and each of the at least one core members including a longitudinally extending first channel around a circumference of the central lumen, the first channel having an opening that extends along an entire length thereof (see figure 7, helical longitudinal channel created by the acme thread 104; par 0086); a first electrode extending around the at least one core member (par 0039, 0086; see figure 1, element 36); a first elongate conductor corresponding to the first electrode, the first conductor extending along a helical path, the helical path traveling from a proximal end of assembly to a distal end of the assembly and around the central lumen of the assembly (figure 7, conductors 108 in the helical channel; par 
Regarding claim 3, Kaplan discloses the opening of the first channel of the at least one core member faces outward, away from the central lumen (see figure 7, helical longitudinal channel created by the acme thread 104 faces outward and away from central lumen 103; par 0086).
Regarding claim 4, Kapan discloses the electrical junction comprises a conductive sleeve swaged around a distal end of the first conductor, and a weld joint formed between the first electrode and the swaged conductive sleeve (par 0039-0041).
Regarding claims 5 and 6, Kaplan discloses a plurality (as shown in figures 1, element 36 and figure 7, element 108) of conductors, electrodes, electrical junctions as included in the rejection of claim 1 above.  Examiner that this includes a second and third electrode with similar construction to the electrode of claim 1.  The arrangement of the electrodes of figure 1 includes a plurality of electrodes such that the third electrode is that one that extends around the core member, between the first electrode and the second electrode (figure 1, element 36).  Kaplan further discloses the conductors may include braided strand cables which are insulated (par 0039-0040, claim 7).  Examiner interprets that the inclusion of insulation of the conductors provide further helical channels within the main helical channel (see figure 7, helical longitudinal channel created by the acme thread 104; par 0086) to provide a complete “single” core member construction as claimed.  Therefore, Kaplan further discloses a plurality of helical channels of the core member as shown in figure 7.  Kaplan further discloses the at least 
Regarding claim 7, Kaplan discloses each electrical junction comprises a conductive sleeve swaged around a distal end of the corresponding conductor and a weld joint formed between the corresponding electrode and the corresponding swaged conductive sleeve (par 0039-0041).
Regarding claim 8, Kaplan discloses the central lumen defined by the single core member has a lubricious surface (par 0064).
Regarding claim 9, Kaplan discloses a plurality (as shown in figures 1, element 36 and figure 7, element 108) of conductors, electrodes, electrical junctions as included in the rejection of claim 1 above.  Kaplan further discloses the conductors may include braided strand cables which are insulated (par 0039-0040, claim 7).  Examiner 
Regarding claim 15, Kaplan discloses an implantable medical electrical lead (par 0039, 0086) comprising a connector (par 0039-0041, 0086), an electrode assembly (par 0038-0039, 0086), and an insulative body extending between the connector and the electrode assembly (see figure 7, element 101; par 0089); and wherein the electrode assembly comprises: at least one core member formed from an insulating material (insulative helical reinforcement 102, pars 0086-0087), the at least one core member defining a central longitudinally extending lumen of the assembly (see figure 7; par 0087), and each of the at least one core members including a longitudinally extending first channel around a circumference of the central lumen, the first channel having an opening that extends along an entire length thereof (see figure 7, helical longitudinal channel created by the acme thread 104; par 0086); a first electrode extending around 
Regarding claim 16, Kaplan discloses a distal-most tip located in close proximity to the distal end of the length of the electrode assembly (par 0039, 0086; see figure 1, element 36); and wherein the electrode assembly further comprises a spacer located adjacent to the first electrode (par 0038), the distal-most tip of the lead and the spacer being integrally molded together from an insulative material (par 0038, as shown in figure 1).
Regarding claim 17, Kaplan discloses an elongate inner coil (see figure 8, element 118) extending within the connector and the insulative body (as shown in figure 1, element 39), and within the central lumen of the electrode assembly (par 0039, see figure 1, element 36 combined with the construction of figure 7, par 0086 such that the central lumen of the electrode assembly is an elongate inner coil).
Regarding claim 19, Kaplan discloses the opening of the first channel of the at least one core member faces outward, away from the central lumen (see figure 7, helical longitudinal channel created by the acme thread 104 faces outward and away from central lumen 103; par 0086).
Regarding claim 20, Kapan discloses the electrical junction comprises a conductive sleeve swaged around a distal end of the first conductor, and a weld joint formed between the first electrode and the swaged conductive sleeve (par 0039-0041).
Regarding claims 21 and 22, Kaplan discloses a plurality (as shown in figures 1, element 36 and figure 7, element 108) of conductors, electrodes, electrical junctions as included in the rejection of claim 1 above.  Examiner that this includes a second and third electrode with similar construction to the electrode of claim 1.  The arrangement of the electrodes of figure 1 includes a plurality of electrodes such that the third electrode is that one that extends around the core member, between the first electrode and the second electrode (figure 1, element 36).  Kaplan further discloses the conductors may include braided strand cables which are insulated (par 0039-0040, claim 7).  Examiner interprets that the inclusion of insulation of the conductors provide further helical channels within the main helical channel (see figure 7, helical longitudinal channel created by the acme thread 104; par 0086) to provide a complete “single” core member construction as claimed.  Therefore, Kaplan further discloses a plurality of helical channels of the core member as shown in figure 7.  Kaplan further discloses the at least one core member comprises a single flexible core member extending along the length of the assembly (see figure 7; par 0087); each of the first, second, and third channels of the single core member extends along a corresponding helical path that travels around 
Regarding claim 23, Kaplan discloses each electrical junction comprises a conductive sleeve swaged around a distal end of the corresponding conductor and a weld joint formed between the corresponding electrode and the corresponding swaged conductive sleeve (par 0039-0041).
Regarding claim 24, Kaplan discloses the central lumen defined by the single core member has a lubricious surface (par 0064).
Regarding claim 25, Kaplan discloses a plurality (as shown in figures 1, element 36 and figure 7, element 108) of conductors, electrodes, electrical junctions as included in the rejection of claim 1 above.  Kaplan further discloses the conductors may include braided strand cables which are insulated (par 0039-0040, claim 7).  Examiner interprets that the inclusion of insulation of the conductors provide further helical channels within the main helical channel (see figure 7, helical longitudinal channel created by the acme thread 104; par 0086) to provide a plurality of core members as .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 2 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kaplan in view of Mehdizadeh et al (US 2006/0041293 A1, hereinafter “Mehdizadeh”).
Regarding claims 2, 18, Kaplan discloses the length of the electrode assembly is between approximately 1 inch and approximately 3 inches (par 0028, 0086).  Examiner interprets that the lead body disclosed to range from 12-14 inches includes at least a 1-3 segment of the lead body (formed as that shown in figure 7) and at least one electrode (as included in figure 1, element 36) to meet this limitation of the claim.
Kaplan, however, does not disclose that the helical path travels approximately 360 degrees around the central lumen every 1 inch.  Mehdizadeh is analogous art in regard to lead construction capable of use in IMDs (par 0002). Mehdizadeh discloses a helical structure that supports conductors including a twist to the structure including wrapping 360 degrees around a central lumen for a segment about 1 inch long (par 0015).  Applied to the invention of Kaplan, the features of Mehdizadeh would provide the helical structure such that the helix wraps 360 degrees around the central lumen for 1 inch segments as known in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the features of Mehdizadeh in the invention of Kaplan, since such a modification would provide the .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 31 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 31 and 32 of U.S. Patent No. 10,449,353 (referenced to as “the ‘353 patent” below). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are drawn to similar recitations including a core, a channel, an opening, a conductive overlay for the core, and a second opening as similarly required in the instant claim.  The wording of claims 31 and 32 of the ‘353 patent include some slightly more broad than the limitations of the instant claim, but also include a more specific plurality of longitudinally extending channels arrayed around the central lumen, whereas the instant claims include a plurality of channels.  The ‘353 patent recites the plurality of channels arrayed on the core member, while the claims of the instant application recite a plurality of channels, but does not include that they are a particular array arrangement.  However, two or more channels as recited in the instant claims would read on the claims of the PATENT, since inclusion of .
Claim 32 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 31-33 of U.S. Patent No. 10,449,353. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are drawn to similar recitations including a core, a channel, an opening, a conductive overlay for the core, and a second opening with a width that is greater than the first opening of the single channel that faces toward the central lumen as similarly required in the instant claim.  The wording of claims 32 and 33 are only slightly more specific (including a circular profile for the channels) than the limitations of the instant claim.  The wording of claims 31-33 of the ‘353 patent include some slightly more broad than the limitations of the instant claim, but also include a more specific plurality of longitudinally extending channels arrayed around the central lumen, whereas the instant claims include a plurality of channels.  The ‘353 patent recites the plurality of channels arrayed on the core member, while the claims of the instant application recite a plurality of channels, but does not include that they are a particular array arrangement.  However, two or more channels as recited in the instant claims would read on the claims of the ‘353 patent, since inclusion of multiple channels on a core body could be considered to be an array.  Therefore, the recitations of claims 31-33 of the ‘353 patent encompass the instant claim as currently worded.
Claim 33 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 34 of U.S. Patent No. 10,449,353. Although the claims at issue instant claim 33 recites a method of manufacturing for a first electrode, while claim 34 of the ‘353 patent recites the same features with regard to a plurality of electrodes.  Therefore, claim 34 of the ‘353 patent encompasses the recitations of instant claim 33.
Claim 34 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 35 of U.S. Patent No. 10,449,353. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 34 recites a method of manufacturing for a second electrode, while claim 34 of the ‘353 patent recites the same features with regard to a plurality of electrodes.  Therefore, claim 34 of the ‘353 patent encompasses the recitations of instant claim 34.
Claim 35 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 35 of U.S. Patent No. 10,449,353. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 35 recites a method of manufacturing for an elongate core, while claim 35 of the ‘353 patent recites the same features with regard to a plurality of electrodes as established in the independent claim.  Therefore, claim 35 of the ‘353 patent encompasses the recitations of instant claim 35.
Claim 36 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 36 of U.S. Patent No. 10,449,353. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 36 recites a method of manufacturing for an elongate core, while claim 36 of the ‘353 patent recites the same features with regard to a plurality of electrodes as established in 
Allowable Subject Matter
Claims 10-14, 26-30 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lindsey G Wehrheim whose telephone number is (571)270-5181. The examiner can normally be reached Monday - Friday 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

Lindsey G Wehrheim
Primary Examiner
Art Unit 3799



/LINDSEY G WEHRHEIM/Primary Examiner, Art Unit 3799